UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DOMINGOS LUGAO PETROCELI,
                                Plaintiff,
                                                           21-CV-4793 (LTS)
                    -against-
                                                           CIVIL JUDGMENT
 U.S. DEPARTMENT OF JUSTICE,
                                Defendant.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Pursuant to the order issued May 28, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under docket number 1:21-CV-3675 (LTS).

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 28, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
